we ;
Case 4:20-cv-00976-Y Bodhbha AIGips/28/20 Page 1of2 PagelD 1

 

 

    

UNITED STATES DISTRICT COURT) 5 /¢ eu

SEPUTY CLERK IVA

Pinos m Daniels

 

Plaintiff ; A -

v 4-20CV"976-Y
Civil Action No.

ANFINVI ElWaweim SEQUICES

Defendant

COMPLAINT

Vatinths Wes violated she FOCQA (s OSC \G42) on vlhigt G6cans ofte Malhek Tees) Seat by
Ceisied marl. Trey Anfiniti) Iyuwg Teed to Qrrdv. endeue Prod \ owe o des Y> -Yhem cd Winds Neg
Cadgohy mrqehred Hus Sedo or emp Credvt cegar¥. They Nore ever accephd & Payor \ mse be Alen Sor
Cad eghisTutnon APS claim. V word Whemy extat steals cohtthd on) Yt ocqunt ceented * Vaio Yes
Clete cet fhe gudtigs sequel, | Tne o clever Sor ae avbomatl® on ceeard 62 un-sdevtbed \nfinsts Wes
TA whe Doodt GW net yotyin] velBohing my chides lo Vet Gn dnt Qed. Bd Avr shew

Cr dence of who 9 We “ongunl cedihe Nap) Deak Ferman o8 Whos nik bern shown G Conbredt

Fi We Qeak. Veaodd We Ye Jar % be cumd Tren sy Nowe:

 

Dense Danwo

 

 

* Attach additional pages as needed.

 

 

Date 83 August 20:30 Lo
Exe

Print Name Amos Denies

 

Address LOR Metsline TR.

 

City, State, Zip _ Folk Warth TX 76177
Telephone (4 04) 319-5 4 /7
Case 4:20-cv-00976-Y Document1 Filed 08/28/20 Page 2of2 PagelD 2

 

 

 

3844 (Rev, 06/17} - TXND (Rev. 06/17) CIVIL COVER SHEET

The FS 44 civil cover sheet and the information contained herein neither re rep lace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, This form, approved by the Judicial Conte ference of the United States in September 1974, is required for the use of the Clerk of Cowt for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEAT PAGE OF THIS FORM)

iL. (a) PLAINTIFFS DEFENDANTS
Amos i Donids \ FINI FINANAAL Semaces

(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant OwWs
(EXCEPT IN U.S. PLAINTIFF CASES) CIN U.S. PLAINTIFF CASES ONLY}

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

   
 

 

(c} Attormeys (Firm Name, Address, and Telephone Number} Attomeys (if Known)
wlA
tL. BASIS OF JURISDICTION {Place an "XX" in One Box Only) JL CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in Gne Box for Plaintiff
‘ (For Diversity Cases Only} and One Box for Defendant)
Gi US. Goverment %G Federal Question PIF DEF . PIF DEF
Plaintiff (U8. Government Not a Party} Citizen of This State CF 1 & 1 Incorporated or Principal Place G4 a4
of Business In This State
12 U.S. Government 1 4 Diversity Citizen of Another State 2 2 Incorporated and Principal Place OW5 a5
Defendant Undicate Cinzenship of Parties in Item HH) of Business In Another State
Citizen or Subject ofa o3 03 Forsign Nation G6 76
Foreign Country .
IV NATURE OF SUIT (lace an ‘X" in One Box Only} Click here for: Nature of Suit Code Doser! potions.

C7 310 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Drug Related Seizure co 422 appeal 28 USC 158 (} 375 False Claims Act

G 120 Marine CF 310 Airplane © 365 Personal Injury ~ of Property 21 USC 881 [C1 423 Withdrawal CF 376 Qui Tam (33 USC
O 130 Miller Act CE 315 Airplane Product Product Liability 3 690 Other 28 USC 157 3729{a})
0) 140 Negotiable Instrument Liability £} 367 Health Care/ CF 406 State Reapportionment

 
 

  

   

 

 

 

 

 

 

© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceatical Hae CF 410 Antitrust
& Enforcement of Judgment Slander Personal Jajury O 820 Copyrights G 430 Banks and Banking
{3 151 Medicare Act (9 330 Federal Employers’ Product Liability CO 830 Patent £9 450 Comme;rce
O 152 Recovery of Defaulted Liability () 368 Asbestos Personal &F 835 Patent - Abbreviated © 460 Deportation
Student Loans G 340 Marine Injury Product New Drag Application 4] 470 Racketeer Influenced and
(Excludes Veterans} 0) 345 Marine Product Liability g 840 Trademark Corrapt Organizations
{J 153 Recovery of Overpayment Liability PERSONAL PROPERTY A ES OGTIAL: PURE, 40 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle (370 Other Fraud O 710 Fair Tabor Standards (CF 861 BIA (13958) 0) 490 Cable/Sat TV
€} 260 Stockholders’ Suits £1 355 Motor Vehicle O37: Trath in Lending Act C} $62 Black Lang (923) CF 850 Securities/Commodities/
&J 190 Other Contract Product Liability {7 380 Other Personal ©] 720 Labor/Management CF 863 DIWC/ADIWW (465(g)) Exchange
CF 195 Contract Product Liability ££ 360 Other Personal Property Damage Relations CF 864 SSID Tile XVI C3 $90 Other Statutory Actions
O 196 Franchise injury CF 385 Property Damage O} 740 Railway Labor Act CF 865 RSI (405(p) Ch 89] Agricultural Acts
) 362 Personal Injury - Product Liability O 751 Family and Medica} €} 893 Environmental Matiers
i i Leave Act C3 895 Freedom of information
4 : PEI: O 790 Other Labor Litigation Ee ES ees Act
CF 210 Land Condemnation G 440 Other Civil Rights Habeas Corpus: CF 79! Employee Retirement TH 870 Taxes (U.S. Plaintiff 0 896 Arbitration
OF 226 Foreclosure 0 441 Voting O 463 Alien Detainee income Security Act or Defendant) 0 899 Administrative Procedure
F 230 Rent Lease & Ejectment OG 442 Employment {3 510 Motions to Vacate © 871 IRS-Third Party AceReview or Appeal of
OG 240 Torts to Land O 443 Housings Sentence 26 USC 7609 Agenoy Decision
GF 245 Tort Product Liability Accommodations J 530 General OF 950 Constitutionality of
CG 290 All Other Real Property CF 445 Amer, w/Disabilities -1 535 Death Penalty cee MA ECE ke State Statutes
Employment Other: 7 462 Naturalization ‘Application
CF 446 Amer. w/Disabilities -/[( 540 Mandamus & Other [0 465 Other Immigration
Other OF 550 Civil Rights Actions
0 448 Education © 555 Prison Condition
OG 560 Civil Detainee -
Conditions of
Confinervent
¥. ORIGIN (Place an “X" in One Box Only)
1 Original (32 Removed from OG 3) Remanded from ‘14 Reinstated or (©) 5 Transferred from 6 Multidisirict (18 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the US. Civil Statute under which: you are filing (De not cite jurisdictional starutes untess diversity):

VI. CAUSE OF ACTION fy

Brief descri ion of cause:
Eales era Ye

   
 
      
 

 

 

CHECK YES only if demanded in complaint:

 

DEMAND $

 

 

 

 

 

 

VII. REQUESTED IN [ CHECK IF THIS IS ATCLASS ACTION
COMPLAINT: UNDER RULE 23, F.R.Cv.P. FURY DEMAND: O Yes ONo
VII. RELATED CASE(S) see instructions):
IF ANY (See instructions): JUDGE nn DOCKETNUMBER
DATE SIG 5 Nn
‘8 8 uy BORD ee a
FOR OFFICE USE ONLY —

RECEIPT # AMOUNT APPLYING IFP FUDGE MAG. JUDGE
